department of the treasury internal_revenue_service washington d c date number info release date cc psi uil conex dear i am responding to your inquiry dated date on behalf of your constituent on the definition of a highway vehicle for federal excise_tax purposes wrote about a notice of proposed rulemaking this proposed rule was published in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking process we will consider your constituent’s comments before we finalize the regulations i appreciate your constituent’s comments thank you for forwarding her letter as you requested i am responding directly to response if you have any questions please contact me at and have enclosed a copy of that sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures department of the treasury internal_revenue_service washington d c dear i am responding to your letter to rulemaking on the definition of a highway vehicle for federal excise_tax purposes about a notice of proposed this proposed rule was published in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking process we will consider your comments before we finalize the regulations i appreciate your comments if you have any questions please contact me at sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure cc
